— Appeals by the defendant from two resentences of the Supreme Court, Kings County (Marrus, J.), both imposed February 23, 2012, upon his convictions of manslaughter in the first degree under indictment No. 6837/99 and robbery in the first degree under Superior Court information No. 3519/00, the resentences being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on April 18, 2000.
Ordered that the resentences are affirmed.
Inasmuch as the defendant had not yet completed his originally imposed sentences of imprisonment when he was resentenced, his resentencing to terms including the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Harrison, 112 AD3d 967 [2013]; People v Hernandez, 110 AD3d 918, 919 [2013], lv denied 22 NY3d 1139 [2014]; People v Rogers, 105 AD3d 776, 777 [2013]). Rivera, J.E, Dickerson, Cohen, Hinds-Radix and Maltese, JJ., concur.